Title: To George Washington from Mauduit Du Botderu, 23 December 1791
From: Maudit du Botderu, Jeanne-Thomasse-Emilie
To: Washington, George



General
at Hennebont in Lower Brittany 23d Decr 1791

It is the unhappy sister of Colonel Mauduit who has recourse to you. M. le Blond, an Officer of Artillery, being about to fix himself in New England, is anxious to obtain your good wishes, General; His brother in law who is my relation, has earnestly requested that I would ask them of you. I do it with confidence after all those which you have shewn to my unfortunate brother, of whom Monsters have deprived me. I know, General, that you have regretted his death, and that serves to alleviate my pains. He was worthy of the friendship which you had for him. I have the honor to be, with respect, General, Your very humble & Obedt Servt

Mauduit de Botderu

